Four orders, Supreme Court, New York County, each entered on February 18, 1976, denying appellant’s four motions to hold defendant-respondent 150 East 73rd Street Corporation and its attorneys in contempt, unanimously affirmed. Respondent 150 East 73rd Street Corporation shall recover of appellant $40 costs and disbursements of this appeal. Plaintiff-appellant, a member of the bar, by a series of motions and ex parte orders to show cause containing stays, succeeded for a period of 20 months to continue in possession of his co-operative apartment without paying the carrying charges. The matter finally came to trial in Civil Court on January 30, 1976, and was settled by the payment by appellant of $13,384.16 for maintenance arrears. The various stays, granted at appellant’s request, served the purpose for which they were obtained—to prevent his eviction. Special Term properly denied the motions to hold respondents in contempt since the record clearly shows that there was none. Concur— Markewich, J. P., Lupiano, Silverman, Nunez and Yesawich, JJ.